Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 3/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3.	Claims 1, 4, 10, 13 and 16 are amended. Claims 3, 12, 14 and 20 are cancelled. Claims 1-2, 4-11, 13 and 15-19 are pending.

Response to Arguments
Applicant’s arguments, filed on 5/18/2022 with respect to the 103 rejection of claims 1-2, 4-11, 13 and 15-19, have been considered but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-2, 4-11, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Desclos et al. (US. Pub. No. 2015/0311969 A1) in view of Nicolas (US. Pub. No. 2016/0306025 A1).
Regarding claim 1, Desclos discloses a method for surfacing data indicative of a channel quality indicator (CQI) associated with a multi-mode antenna of a first device (See Abstract of Desclos for a reference to multiple radiation patterns provided by a modal antenna configured to retrieve metrics to improve the channel characteristics) , the method comprising: 
obtaining, by one or more control devices, data indicative of the CQI while the multi- mode antenna is configured in each of a plurality of antenna modes (See Par. [39] and Fig. 8 of Desclos for a reference to a modal communication control unit collects link quality information related to radiation modes [Patterns] of modal [Multi-mode] antennas at the communication devices of the network. Link quality information includes received signal strength indicator (RSSI) and/or channel quality indicator (CQI)), each of the plurality of antenna modes having a distinct radiation pattern  (See Par. [8] and Figs. 10 & 11 of Desclos for a reference to the modal antenna is configured to produce a plurality of distinct radiation patterns, each corresponding to a unique mode of a plurality of antenna modes); 

determining, by the one or more control devices, one of the plurality of antenna modes as a selected antenna mode for the multi-mode antenna based, at least in part, on the data indicative of the CQI (See Par. [39] and Fig. 8 of Desclos for a reference to the algorithm of the modal communication control unit makes decisions based on system metrics; such as capacity, throughput, RSSI and CQI, and a preferred mode is selected for operation for optimal communication link performance); and 

providing, by the one or more control devices, the data indicative of the CQI associated with one or more antenna modes of the plurality of antenna modes to a second device that is separate from the first device (See Par. [38]-[39], [48] and Fig. 8 of Desclos for a reference to modal antenna mode selection is made by the algorithm on the control unit of the first node [Device], and the information, including the system’s metrics and the selected mode, is transmitted to all other nodes [Devices] on the network).  

Desclos does not explicitly disclose obtaining, by the one or more control devices, a request for the data indicative of the CQI from a software application implemented on the second device, wherein the one or more control devices obtain the request via an application programming interface configured to facilitate communication between the one or more control devices and the software application implemented on the second device.

However, Nicholas discloses obtaining, by the one or more control devices, a request for the data indicative of the CQI from a software application implemented on the second device (See Par. [66] of Nicolas for a reference to that when the software application on the OS of a mobile device requires the RSSI values [Data indicative of the CQI] from another mobile device, it requests it from the OS of the other device), wherein the one or more control devices obtain the request via an application programming interface configured to facilitate communication between the one or more control devices and the software application implemented on the second device (See Par. [66] of Nicolas for a reference to that when the software application on the OS of a mobile device requires the RSSI values [Data indicative of the CQI] from another mobile device, it requests it from the OS of the other device via a dedicated application programming interface (API)).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nicholas and Desclos. The motivation for combination would be improving the communication device’s performance and reducing the system’s deployment cost , by deploying the system as a software service, without requiring the existing equipment infrastructure to be expanded or altered. (Nicolas; Par. [57])


Regarding claim 2, the combination of Desclos and Nicolas, specifically Desclos discloses wherein providing the data indicative of the CQI associated with one or more of the antenna modes comprises providing, by the one or more control devices, the data indicative of the CQI associated with each of the plurality of antenna modes (See Par. [38]-[39] and Fig. 8 of Desclos for a reference to the received metrics, including capacity, throughput, RSSI and CQI are associated with each of the plurality antenna modes corresponding to the plurality of radiation patterns).  


Regarding claim 4, Desclos does not explicitly disclose wherein providing the data indicative of the CQI to the second device comprises providing, by the one or more control devices, the data indicative of the CQI to the second device in response to obtaining the data indicative of the request for the data from the software application running on the second device. 

However, Nicolas discloses wherein providing the data indicative of the CQI to the second device comprises providing, by the one or more control devices, the data indicative of the CQI to the second device in response to obtaining the data indicative of the request for the data from the software application running on the second device (See Par. [66] of Nicolas for a reference to that when the software application on the OS of a mobile device requires the RSSI values [Data indicative of the CQI] from another mobile device, it requests it from the OS of the other device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nicholas and Desclos. The motivation for combination would be improving the communication device’s performance and reducing the system’s deployment cost , by deploying the system as a software service, without requiring the existing equipment infrastructure to be expanded or altered. (Nicolas; Par. [57])

Regarding claim 5, the combination of Desclos and Nicolas, specifically Desclos discloses wherein the data indicative of the CQI comprises at least one of a receive signal strength indicator (RSSI), signal-to-noise ratio (SNR) or signal-to-interference- plus-noise ratio (SINR) (See Par. [39] of Desclos for a reference to communication link quality metrics obtained includes RSSI and CQI).  


Regarding claim 6, the combination of Desclos and Nicolas, specifically Desclos discloses wherein providing the data indicative of the CQI associated with one or more antenna modes of the plurality of antenna modes to the second device comprises 17AVXE-251 providing, by the one or more control devices, the data indicative of the CQI associated with the selected antenna mode for the multi-mode antenna (See Par. [38]-[39] and Fig. 8 of Desclos for a reference to the received metrics, including capacity, throughput, RSSI and CQI are associated with each of the plurality antenna modes corresponding to the plurality of radiation patterns).  


Regarding claim 7, the combination of Desclos and Nicolas, specifically Desclos discloses wherein providing the data indicative of the CQI to the second device comprises providing, by the one or more control devices, the data indicative of the CQI over a network to the second device (See Par. [38]-[39], [60] and Figs. 8 & 12 of Desclos for a reference to the received metrics, including capacity, throughput, RSSI and CQI are associated with each of the plurality antenna modes corresponding to the plurality of radiation patterns. Metrics and mode information are relayed to the second node over the network; see Fig. 12; Cellular BS).  


Regarding claim 8, the combination of Desclos and Nicolas, specifically Desclos discloses wherein the network comprises a cellular network or a wireless local area network (See Par. [15], [42] and Fig. 12 of Desclos for a reference to nodes [Devices] are communicated within a cellular network).  


Regarding claim 9, the combination of Desclos and Nicolas, specifically Desclos discloses configuring, by the one or more control devices, the multi-mode antenna in the selected antenna mode (See Par. [39] and Fig. 8 of Desclos for a reference to that each node [Device], within the cellular network, configures its respective modal antenna in the preferred [Selected] mode by the modal communication control unit).  


Regarding claim 10, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a system (See Desclos; Fig. 3; System 100) comprising: a multi-mode antenna associated with a first device (See Desclos; Fig. 10; Modal Antenna on Node [First Device]) , the multi-mode antenna configurable to operate in a plurality of antenna modes, each antenna mode of the plurality of antenna modes having a distinct radiation pattern (See Desclos; Fig. 10 & 11 for a reference to four different antenna modes [M1, M2, M3 and M4] that corresponds to four distinct radiation patterns [Radiation Mode 1 … Radiation Mode 4]); and one or more control devices (See Desclos; Fig. 3; Algorithm 103).


Regarding claim 11, the claim is interpreted and rejected for the same reasons as set forth in claim 9.


Regarding claim 13, the claim is interpreted and rejected for the same reasons as set forth in claim 4.


Regarding claim 15, the combination of Desclos and Nicolas, specifically Desclos discloses wherein the first device comprises a mobile computing device (See Par. [14] and Fig. 3 of Desclos for a reference to that communication devices are mobile user devices).  


Regarding claim 16, Desclos discloses a method for controlling operation of a network (See Abstract), the method comprising: 
obtaining, by the one or more computing devices, the data indicative of the CQI associated with the one or more antenna modes from the second device (See Par. [39] and Fig. 8 of Desclos for a reference to a modal communication control unit collects link quality information related to radiation modes [Patterns] of modal [Multi-mode] antennas at the communication devices of the network. Link quality information includes received signal strength indicator (RSSI) and/or channel quality indicator (CQI)); 
performing, by the one or more computing devices, one or more network analytics operations based, at least in part, on the data indicative of the CQI (See Par. [39] and Fig. 8 of Desclos for a reference to a modal communication control unit analyzes link quality information related to radiation modes [Patterns] of modal [Multi-mode] antennas at the communication devices of the network. Link quality information includes received signal strength indicator (RSSI) and/or channel quality indicator (CQI)); and 
performing, by the one or more computing devices, one or more control actions based, at least in part, on the one or more network analytics operations (See Par. [38]-[39], [48] and Fig. 8 of Desclos for a reference to modal antenna mode selection is made by the algorithm on the control unit of the first node [Device], and the information, including the system’s metrics and the selected mode, is transmitted to all other nodes [Devices] on the network).  

Desclos does not explicitly disclose providing, by one or more computing devices of a first device, a request for data indicative of a channel quality indicator (CQI) associated with one or more antenna modes of a plurality of antenna modes in which a multi-mode antenna of a second device that is remote relative to the first device is configurable; and providing, by the one or more computing devices, data associated with the one or more network analytics operations to the second device via an application programming interface. 

However, Nicolas discloses providing, by one or more computing devices of a first device, a request for data indicative of a channel quality indicator (CQI) associated with one or more antenna modes of a plurality of antenna modes in which a multi-mode antenna of a second device that is remote relative to the first device is configurable (See Par. [66] of Nicolas for a reference to that when the software application on the OS of a mobile device requires the RSSI values [Data indicative of the CQI] from another mobile device, it requests it from the OS of the other device) ; and providing, by the one or more computing devices, data associated with the one or more network analytics operations to the second device via an application programming interface (See Par. [66] of Nicolas for a reference to that when the software application on the OS of a mobile device requires the RSSI values [Data indicative of the CQI] from another mobile device, it requests it from the OS of the other device via a dedicated application programming interface (API)).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nicholas and Desclos. The motivation for combination would be improving the communication device’s performance and reducing the system’s deployment cost , by deploying the system as a software service, without requiring the existing equipment infrastructure to be expanded or altered. (Nicolas; Par. [57])


Regarding claim 17, the combination of Desclos and Nicolas, specifically Desclos discloses wherein performing the one or more network analytics operations comprises providing, by the one or more computing devices, the data indicative of the CQI as an input to one or more machine-learned models configured to process the data indicative of the CQI and output data indicative of performance of the network  (See Par. [38]-[39] and Fig. 8 of Desclos for a reference to a modal communication control unit collects and analyzes link quality information related to radiation modes [Patterns] of modal [Multi-mode] antennas at the communication devices of the network. Link quality information includes received signal strength indicator (RSSI) and/or channel quality indicator (CQI)).  


Regarding claim 18, the combination of Desclos and Nicolas, specifically Desclos discloses wherein performing one or more control actions comprises providing, by the one or more computing devices, one or more control signals associated with adjusting operation of one or more client devices on the network based, at least in part, on the output data indicative of performance of the network (See Par. [38]-[39], [48] and Fig. 8 of Desclos for a reference to modal antenna mode selection is made by the algorithm on the control unit of the first node [Device], and the information, including the system’s metrics and the selected mode, is transmitted to all other nodes [Devices] on the network).  


Regarding claim 19, the combination of Desclos and Nicolas, specifically Desclos discloses wherein the one or more control signals are associated with configuring a multi-mode antenna of the one or more client devices in an antenna mode of the plurality of antenna modes based, at least in part, on the output data indicative of performance of the network (See Par. [39] and Fig. 8 of Desclos for a reference to that each node [Device], within the cellular network, configures its respective modal antenna in the preferred [Selected] mode by the modal communication control unit).  
Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Zhang et al. (US. Publication no. 2019/0281588 A1) discloses beam management and/or power control for physical channels, and physical signals such as sounding reference signals.
Chatterjee et al. (US. Pub. No. 2019/0149365 A1) discloses  a method, and a receiving method for time domain resource allocations in wireless communications systems.
Islam et al. (US 2020/0389876 A1) discloses a method for cancellation indication for uplink transmissions.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R. F./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413